Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Applied Minerals, Inc. (the “Company”) on Form S-8 (No. 333-193835) and Form S-3 (Nos. 333-179139 and 333-177539), of our report dated March 27, 2015,on our audits ofthe consolidated financial statements andfinancial statement schedule as of December 31, 2014 and 2013 and for each of the years in the three-year period endedDecember 31, 2014,and the effectiveness of Applied Minerals, Inc.'sinternal control over financial reporting as of December 31, 2014, which report isincluded in this AnnualReport onForm 10-K to be filed on or about March 27, 2015. /s/ EISNERAMPER LLP New York, New York March 27, 2015
